*619OPINION OF THE COURT
NYGAARD, Circuit Judge.
This consolidated appeal arises from the dismissal of three pro se motions filed by McKinnon. The first two motions are the subject of the appeal at case number 07-2290, and the third is the subject of the appeal at case number 07-2523. McKinnon filed these pro se motions in the District Court while his direct appeal at case number 05-5314 was pending before us. The District Court dismissed the three motions in these two cases because it lacked jurisdiction. The filing of a notice of appeal removes a case from the District Court and places it under our jurisdiction. The District Court was correct. Because the District Court lacked jurisdiction, the dismissal was correct and typically would be affirmed. Because, however, the matter is before us in McKinnon’s other appeal, we will simply dismiss these two.